GRIFFIN, J.
Galilean Family Worship Center [“Worship Center”] appeals a final order dismissing its amended complaint against Central Florida District Church of the Nazarene Church [“Nazarene Church”]. The dispute centers on the decision by Nazarene Church to declare the Worship Center a “church in crisis” and to “disorganize” it as a member of the Church of the Nazarene. At the time this action was taken, Worship Center occupied premises owned by Nazarene Church. Nazarene Church demanded that Worship Center vacate Nazarene Church property as of the effective date of their “disorganization.” Worship Center attributed the strain to arbitrary pastoral assignments by Nazarene Church and to what it viewed as a “cultural divide” with Nazarene Church leaders. Because Worship Center was of the view that “proper channels” had not been followed to disorganize it, Worship Center failed to return possession of the property to Nazarene Church. Nazarene Church responded by locking Worship Center out of the property.
Worship Center filed suit against Nazarene Church, seeking damages for “wrongful eviction,” “wrongful foreclosure,” unjust enrichment and conversion. We find no error in the trial court’s dismissal of those claims, save for the conversion claim. According to Worship Center’s pleading, at the time Nazarene Church took back control of the property formerly occupied by Worship Center, there was personal property owned by Worship Center that Nazarene Church has refused to turn over to Worship Center. Worship Center’s occupation of the premises was governed by agreements between the two entities, but Nazarene Church has offered no legal basis for any claim to this personal property and no excuse for its retention of this property. Nor can we find in the record any basis to apply the church autonomy doctrine to this claim. Accordingly, as to the conversion claim only, we reverse the order of dismissal and remand for further proceedings.
AFFIRMED in part; and REVERSED in part.
TORPY and JACOBUS, JJ., concur.